Citation Nr: 1010780	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  93-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
spondylolisthesis, lumbosacral spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in which the RO denied the Veteran's claim of 
entitlement to an increased rating for service- connected 
spondylolisthesis, lumbosacral spine (back disability) 
evaluated as 10 percent disabling.  The Veteran appealed, and 
in January 1994, the Board denied the claim.

The Veteran appealed the Board's January 1994 decision to the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter "the Court").  In July 
1995, the Court granted a Joint Motion, vacating the January 
1994 Board decision and remanding the claim to the Board for 
compliance with the Joint Motion directives.  In December 
1995, the Board remanded the claim for additional 
development.  In October 1998, the RO partially granted the 
Veteran's claim by increasing his service connected back 
disability rating from 10 percent to 20 percent.  Since 
ratings higher than 20 percent are available, and the Veteran 
is presumed to be seeking the maximum benefits, his initial 
increased rating claim remained on appeal.  See AB v. Brown, 
6 Vet., App. 35 (1993).  

The Board remanded the claim February 2001 and most recently 
in July 2004 for additional development.  The necessary 
development actions have been completed and the case is ready 
for appellate review on the merits.  

The issue of service connection for a bowel disorder as 
secondary to the Veteran's back disability has been raised by 
the March 2008 VA/QTC examination report, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran's lumbar spondylolisthesis is not productive of 
the following: limitation of motion in the forward flexion of 
less than 30 degrees, incapacitating episodes of back pain 
necessitating physician prescribed bed rest, or severe 
limitation of motion of the spine.  


CONCLUSION OF LAW

The criteria for the establishment of an initial rating in 
excess of 20 percent for lumbar spondylolisthesis are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.7, 4.71a Diagnostic Codes 5285-5295 
(2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.71a Diagnostic 
Codes 5243 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and regulations

Disability ratings are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, rating of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

During the pendency of this appeal, however, the criteria for 
evaluating spine disorders have been substantially revised.  
The Board will consider all potentially applicable criteria.

Under the prior criteria (in effect prior to September 26, 
2003) of 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 
percent rating was warranted for moderate limitation of 
motion, while a 40 percent rating contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent rating was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating was applicable for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under Diagnostic Code 5293, which pertains to intervertebral 
disc syndrome, prior to September 23, 2002, postoperative, 
cured intervertebral disc syndrome is noncompensable. Mild 
intervertebral disc syndrome warrants a 10 percent rating. 
For moderate intervertebral disc syndrome with recurring 
attacks, a 20 percent rating is merited, and severe disease 
with recurring attacks, with intermittent relief warrants a 
40 percent rating. Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. Part 4, Code 
5293 (2001).

The prior criteria also included provisions regarding spinal 
fractures (Diagnostic Code 5285) and ankylosis (Diagnostic 
Code 5286 and 5289).  These disorders are not present in the 
instant case.

The criteria for rating back disabilities was initially 
amended on September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 for intervertebral disc disease syndrome 
based upon incapacitating episodes.  The amended Diagnostic 
Code provided a 20 percent rating for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 40 percent rating is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 
twelve months.  A 60 percent rating contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

Effective September 26, 2003 the remaining diagnostic 
criteria for evaluating spine disorders were amended, and 
included the new criteria for evaluating intervertebral disc 
syndrome which went into effect September 22, 2002.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The amended diagnostic 
criteria rates diseases and injuries of the spine under a 
General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2009).  The General Rating Formula provides a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent rating 
contemplates unfavorable ankylosis of the entire spine.

Additionally, the Board must consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate rating for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§  4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Evidence

The Veteran was scheduled for a VA examination in June 1991.  
The examiner noted that a partial examination was conducted, 
as the Veteran was intoxicated.  The Veteran complained of 
back and left leg pain.  Upon physical examination, his 
forward flexion motion was limited to 90 degrees.  X-rays 
from April 1990 were interpreted as showing spondylolysis par 
interarticularis L5 with spondylolisthesis of L5 on S1 and 
degenerative disc disease.  The examiner diagnosed 
spondylolysis L5 and degenerative joint disease.  

It is notable that a CT scan of the lumbosacral spine 
obtained in April 1990 was interpreted as showing 
degenerative changes with Grade I spondylolisthesis at the 
level of the L5-S1 interspace, and no evidence of herniated 
nucleus pulposis.  A CT scan obtained in February 1996 was 
interpreted as still showing Grade I spondylolisthesis, but 
with significant progression since September 1993.  There was 
also evidence of diffuse disc herniation at L5-SI, as well as 
other findings.  VA treatment records from the 1990s 
reflected continued treatment for back pain.

In September 1997, the Veteran was afforded a VA neurology 
examination.  He again complained of back pain and radiating 
pain to both lower extremities.  The Veteran reported being 
limited in many daily activities due to the pain.  He did not 
report any additional symptoms such as bowel disorders, 
bladder disorders, or numbness.  During physical examination, 
the examiner noted mild paraspinal muscle spasm and noted a 
weak femoral pulse weaker on the left than the right.  The 
examiner also noted a past EMG result showed mixed sensory 
neuropathy, but this finding could not be substantiated upon 
present examination.  The examiner diagnosed vascular 
claudication and opined that the Veteran's symptoms were 
related to vascular disorders, rather than a neurological 
disorder.  

At the same time as the VA neurology examination, the Veteran 
also underwent a VA spine examination.  He reported intense 
back pain impairing him from standing, walking, or sitting.  
Upon physical examination, forward flexion was limited to 45 
degrees.  Neurological examination did not show any 
abnormalities.  The examiner noted weak pulses and 
recommended a vascular clinic consultation.  He diagnosed 
spondylolisthesis at L5-S1 with claudication.  

A VA vascular examination performed in September 1997 
revealed weak femoral and popliteal pulses, and non-palpable 
pedal pulses.  There was a weak Doppler signal, however, for 
the pedal pulses. Venous filling time was described as 
normal.  The diagnoses were probable aortic-iliac disease 
with occlusion resulting in poor vascular flow to both 
extremities; and arterial pulses (femoral, popliteal, and 
pedal) weak to absent, with weak signal by Doppler on the 
pedal pulses.  The examiner recommended a vascular study to 
confirm this vascular status.  

In July 1999, the examiner authoring the September 1997 
neurology VA examination reexamined the Veteran.  The Veteran 
continued to experience great difficulty with daily living 
activities due to severe back pain.  On physical examination, 
straight leg testing returned positive on the left at 80 
degrees and equivocal on the right at 80 degrees.  Pin, 
position, and vibration testing were intact.  The Veteran had 
slight motor problems with his great left toe.  Lateral bends 
were performed "well."  The examiner diagnosed L5 
spondylolysis and L5 herniated nucleus polyposis with great 
toe dorsiflexor weakness.  
  
The next VA examination took place in May 2001.  The Veteran 
reported right sided radiculopathy in addition to low back 
pain; the radicular pain usually occurred at night, resulting 
in insomnia.  The examiner reviewed recent X-rays and a CT 
scan report.  Upon physical examination, the examiner 
observed a slight limp.  He measured forward flexion to 60 
degrees.  He diagnosed spondylolisthesis.  The examiner noted 
decreased ability to perform activities of daily living and 
spine movement.


Private treatment records, dated 2001 and 2002, from the 
Holyoke Soldier's Home referred to complaints of back pain. 

In October 2003, the Veteran underwent another VA spine 
examination.  He continued to report intense back pain.  
During physical examination, the Veteran's forward flexion 
motion was limited to 60 degrees.  He had normal strength in 
his lower extremities and symmetric muscle bulk.  However, 
the examiner found very poor flexibility for the Veteran's 
hamstrings, gluteus and lumbar muscle.  X-rays revealed grade 
1 spondylolisthesis at L5-S1.  The examiner diagnosed low 
back pain, but concluded that there were no neurological 
symptoms related to spondylolisthesis. 

Social Security Administration (SSA) records, received by VA 
in July 2004, reflected that the Veteran was in receipt of 
SSA disability benefits for degenerative disc disease.  SSA 
made the determination in February 2003, but found that the 
effective date of the Veteran's disability was in October 
1990.  

The Veteran underwent his most recent VA/QTC spine 
examination in March 2008.  He reported having low back pain 
which radiated for many years.  More recently, he began 
experiencing bowel disorders.  Physical findings included a 
mild antalgic gait favoring the right and forward flexion 
limited to 90 degrees.  The physician diagnosed 
spondylolisthesis, grade I.  He commented that the Veteran's 
overall disability represented a combination of vascular 
claudication from diabetes and lumbar spondylolisthesis.  He 
also opined that the Veteran was capable of "light duty" 
activities.  

A VA/QTC examination report from April 2008 is also of 
record.  Physical examination showed full motor strength for 
both lower extremities.  Deep tendon reflexes were 
symmetrical.  However, the examiner found slight diminished 
response to pinprick and vibration sense over both feet.  He 
diagnosed lumbar sprain with bilateral radiculopathy, 
spondylolisthesis with history of degenerative disc disease, 
and parethesia symptoms from diabetes.    



Analysis 

In a July 1969 rating decision, service connection was 
granted for spondylolisthesis of the lumbosacral spine, and a 
10 percent disability evaluation was assigned, effective from 
December 9, 1968, using Diagnostic Code 5299-5295.  As noted 
in the INTRODUCTION, a 20 percent rating was assigned in an 
October 1998 rating decision.  This evaluation was effective 
from April 23, 1991, using Diagnostic Code 5295-5299, and is 
the current disability evaluation

As set forth above, ratings in excess of 20 percent under the 
current, amended rating criteria are limited.  The medical 
evidence does not show the amount of limited motion in 
forward flexion that would support a higher rating using the 
General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Also, the record does not show that bed rest for the 
duration required for a higher rating using the Formula for 
Rating Intervertebral Disc Syndrome was recommended by a 
physician for back pain treatment.  

Although the evidence shows that spondylolisthesis results in 
limited motion, the Board declines to classify it as a 
"severe" level as contemplated by criteria for Diagnostic 
Code 5292.  The Veteran's back disability showed the greatest 
limitation of motion at the September 1997 VA examination, 
when his forward flexion was limited to 45 degrees.  However, 
more recent VA examination reports showed limitation of 
flexion of 60 degrees and of 90 degrees.  See VA examination 
report from October 2003 and from March 2008.  Based on the 
measurements made through the appeals period, the Board does 
not find that the record shows a severe limitation of motion 
under Diagnostic Code 5292 (2002).    

Similarly, the evidence does not show that the Veteran's back 
disability meets the criteria for Diagnostic Code 5295.  The 
medical evidence does not support a characterization of the 
Veteran's spine as wholly listing, having Goldthwaite's sign, 
exhibiting a marked limitation in forward flexion motion or 
loss of lateral motion.  See id.  

The Board has carefully considered the medical and lay 
evidence of record.  However, it does show that the criteria 
for a rating in excess of 20 percent have been met at anytime 
during the pendency of the appeal under either the pre-amend 
or amended criteria for a rating back disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009); DeLuca, 
supra.  The claim is denied.  

The Board acknowledges that the Veteran has experienced pain 
radiating to his lower extremities for many years.  
Nevertheless, the record shows that the complaints of 
radiating pain to the lower extremities are encompassed by 
the orthopedic manifestations.  If VA were to separately rate 
the radiating pain as a neurologic manifestation, this rating 
would violate the rule against pyramiding.  38 C.F.R. § 4.14.  
Both the pre-amended and amended diagnostic criteria for the 
spine, Diagnostic Codes 5243 and 5295, include consideration 
of radiating pain, which encompasses radiculopathy.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Thus, the Board cannot assign a 
separate rating for radiculopathy.  See id; See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); 
see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to 
the effect that a separate rating may be granted when "none 
of the symptomatology . . . is duplicative of or overlapping 
with the symptomatology" of other conditions, and where the 
"symptomatology is distinct and separate . . . ." (Emphasis 
by the Court.).

The record shows that the Veteran is unemployable by way of 
his back disability, and the Veteran filed a claim for total 
disability based upon individual unemployability (TDIU).  The 
RO denied the Veteran's claim in an April 2004 RO decision.  
The Veteran did not appeal the denial, nor has he submitted 
any additional statements or evidence regarding any change in 
his employment capacity.  Thus, the issue of TDIU is not for 
present consideration.  See Rice v. Shinseki,  22 Vet. App. 
447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected back disability 
should be referred for assignment of an extraschedular 
rating.  The record shows that the Veteran's low back 
disability has interfered with his employment status, as 
reflect by his receipt of SSA disability benefits for nearly 
20 years.  However, the physician conducting the most recent 
VA/QTC examination in March 2008 opined that the Veteran was 
capable of "light duty" activities and that the Veteran's 
overall disability picture is significantly impacted by non-
service connected vascular disorders.  Additionally, there is 
also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2003.  While 
this letter was furnished after the issuance of the appealed 
October 1991 rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statements of the Case issued 
in October 2004, August 2005, and October 2009.  This course 
of corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).   The 
Veteran was not notified about how VA assigns disability 
ratings and effective dates for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
the issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection (for which a notice letter was duly sent in July 
2003), another notice is not required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
notice letter in a case such as this where the Veteran was 
furnished proper notice with regard to the claim of service 
connection itself.  See Dingess, supra.  As such, the Board 
finds that the RO fulfilled its duty to notify.

VA is responsible for completing any additional actions 
necessary to comply with previous remands by the Court or the 
Board.  The Court has held that a claimant has a right to 
full compliance with prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board 
in July 2004 remanded the claim to obtain SSA records and 
private medical records.  These records have been associated 
with the claims file, and the RO has readjudicated the claim 
after receipt of these records.  The Board finds that the 
remand directives from the July 2004 remand have been 
completed.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the back disability 
described by the Veteran.  Additionally, the Veteran was 
afforded multiple VA examinations.  These VA examinations 
were fully adequate for the purposes of adjudication as they 
were conducted by qualified healthcare providers based upon 
review of the records, interviews with the Veteran, and 
clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 20 percent for a service connected 
spondylolisthesis, lumbosacral spine, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


